United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3048
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Southern District of Iowa
Marion Efren Quijada Valencia,      *
                                    *    [UNPUBLISHED]
           Appellant.               *
                               ___________

                         Submitted: February 6, 2002

                              Filed: August 5, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Mario Efren Quijada Valencia (Quijada) appeals from the final judgment
entered in the District Court1 for the Southern District of Iowa upon his guilty plea
to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846. The
district court sentenced appellant to 228 months imprisonment and 5 years supervised
release. For reversal, appellant argues the district court abused its discretion in



      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
denying his motion to withdraw his guilty plea. For the reasons discussed below, we
affirm the judgment of the district court.

       Prior to sentencing, Quijada filed a motion to withdraw his guilty plea,
contending that his plea had not been voluntary because (1) statements made by the
government at the plea hearing, and discovery materials provided to the defense,
falsely indicated that the government possessed a tape-recording of Quijada making
incriminating statements; (2) counsel should have challenged a search warrant that
had been granted based on an affidavit containing false statements, including the
existence of the tape-recording; (3) the discovery materials also contained statements
attributed to Quijada that were illegally obtained through interrogation by his jailer
and should have been suppressed; and (4) in violation of Brady v. Maryland, 373 U.S.
83 (1963), the discovery did not contain a letter Quijada had written to the jailer in
which he denied the statements. After a hearing, the district court denied the motion
to withdraw the guilty plea.

        We conclude that the district court did not abuse its discretion in denying
Quijada’s motion to withdraw his guilty plea, because he failed to show a fair and just
reason to do so. See Fed. R. Crim. P. 32(e) (court may permit plea to be withdrawn
before sentencing if defendant shows any fair and just reason); United States v. Prior,
107 F.3d 654, 657 (8th Cir.) (standard of review; relevant factors in determining
whether Rule 32(e) motion should be granted), cert. denied, 522 U.S. 824 (1997).
The record does not support Quijada’s contentions that he was falsely led to believe
an incriminating tape-recording existed or that the government violated Brady.
Further, counsel’s failure to seek suppression of Quijada’s custodial statements to the
jailer does not provide a fair and just reason to allow Quijada to withdraw his guilty
plea. See United States v. Morales, 120 F.3d 744, 748 (8th Cir. 1997) (defendant’s
miscalculation of strength of government’s case does not provide fair and just reason
for withdrawal of guilty plea). Rather, ineffective assistance claims generally should



                                          -2-
be presented in a 28 U.S.C. § 2255 proceeding. See United States v. Cain, 134 F.3d
1345, 1352 (8th Cir. 1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-